DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s amendment to the claims, filed on 03/10/2021, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	
Applicant’s arguments, see pp. 9 - 14,  with respect to the rejection of claim(s) 1 – 12 and 14 - 24 under 35 U.S.C. §103, have been fully considered but are moot in view of the new ground(s) of rejection.	

Claims 1 - 24 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang).

Regarding claim 1, Wang teaches, (Figs. 1 – 3A; ¶¶ [0001] – [0026], [0034] – [0048] and [0080]; not all figures reproduced below), for example, a variable resistance semiconductor device (100; ¶ [0036]) comprising: 
a lower conductive wiring (223, “During a write operation, the state of a memory element can be changed by application of suitable write signals to an appropriate set of electrodes 102 and 118.”; ¶ [0040]; shown in Fig. 3A);
bottom electrode (118; ¶ [0036]) disposed on the lower conductive wiring (223); 
a selection element pattern (216, “In one configuration, as noted above, the current steering device 216 comprises a p-n junction diode, p-i-n diode, transistor, or other similar device ….”; ¶ [0037]) disposed on the bottom electrode (118); 
a first intermediate electrode (210; ¶ [0044]) disposed on the selection element pattern (216); 
a second intermediate electrode (208; ¶ [0045]) disposed on the first intermediate electrode (210); 
a variable resistance element pattern (206; ¶ [0041]) disposed on the second intermediate electrode (208); 
a top electrode (102; ¶ [0053]) disposed on the variable resistance element pattern (206); and 
an upper conductive wiring (221, “During a write operation, the state of a memory element can be changed by application of suitable write signals to an appropriate set of electrodes 102 and 118.”; ¶ [0040]; shown in Fig. 3A) disposed on the top electrode (102),
wherein the first intermediate electrode (210) includes a first material (“… electrode 210 and/or electrode 118 include but are not limited to p-type polysilicon (4.9-5.3 eV), n-type polysilicon, transition metals, transition metal alloys, transition metal nitrides, transition metal carbides, tungsten (4.5-4.6 eV), tantalum nitride (4.7-4.8 eV), molybdenum oxide (-5.1 eV), molybdenum nitride (4.0-5.0eV), iridium (4.6-5.3 eV), iridium oxide (-4.2 eV), ruthenium (-4.7 eV), and ruthenium oxide (-5.0 eV). Other tantalum silicon nitride (-4.4 eV), titanium (4.1-4.4 eV), vanadium carbide(-5.15 eV), vanadium nitride (-5.15 eV), and zirconium nitride (-4.6 eV).”; ¶ [0047]) with a first oxidation resistance (Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II) and a first work function (tantalum nitride (4.7-4.8 eV); ¶ [0047]),
wherein the bottom electrode (118), the selection element pattern (216), the first intermediate electrode (210), the second intermediate electrode (208), the variable resistance element pattern (206) and the top electrode (102) are included in a single memory cell (200D; ¶ [0044]).

    PNG
    media_image1.png
    736
    956
    media_image1.png
    Greyscale

FIG. 1 of WANG

    PNG
    media_image2.png
    710
    662
    media_image2.png
    Greyscale

FIG. 3A of WANG
Wang however does not explicitly teach; wherein the second intermediate electrode includes a second material with a second oxidation resistance and a second work function, wherein the second oxidation resistance is greater than the first oxidation resistance and the second work function is higher than the first work function.
Wang however in a similar field of endeavor teaches, (Fig. 4A; ¶¶ [0001] – [0025], [0027] and [0034] – [0080]), for example, wherein the second intermediate electrode (208; ¶ [0049]) includes a second material (“the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), cobalt (Co), molybdenum (Mo), nickel (Ni), vanadium (V), hafnium (Hf) aluminum (AI), copper (Cu), platinum (Pt), palladium (Pd), iridium (Ir), ruthenium (Ru), and combination thereof.”; ¶ [0053] 󠇆󠇆 “the VRL interface regions 204C cobalt, molybdenum, nickel, vanadium, copper, platinum, palladium, iridium, hafnium, and ruthenium disposed therein”; ¶ [0056]) with a second oxidation resistance (Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II) and a second work function (iridium (4.6-5.3 eV); ¶ [0047]), wherein the second oxidation resistance (Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II) is greater than the first oxidation resistance and the second work function (5.3 eV) is higher than the first work function (titanium (4.1-4.4 eV); ¶ [0047]).
Fig. 4A of Wang's second material of the second intermediate electrode can be selected for the second material of the second intermediate electrode of Fig. 3A of  Wang’s. This combination would arrive at the claimed limitation of wherein the second intermediate electrode includes a second material with a second oxidation resistance and a second work function, wherein the second oxidation resistance is greater than the 

    PNG
    media_image3.png
    381
    703
    media_image3.png
    Greyscale

FIG. 4A of WANG
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the second intermediate electrode as disclosed by Fig. 3A of Wang by substituting the material of the second intermediate electrode as disclosed by Fig. 4A of Wang as one of ordinary skill would recognize that the material of intermediate electrodes disposed between the variable
resistance layer and one or both of the electrodes are generally configured to adjust the nonvolatile memory device's performance, such as lowering the formed device's switching currents, lowering the required operating voltage, increasing the operation current ratio ION/IOFF), reducing the device's forming voltage, and reducing the performance variation from one formed device to another (¶ [0048]; Wang); and a 
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 2, Wang teaches every limitation as applied in claim 1.  Wang further teaches, wherein the first material includes at least one among titanium nitride (TiN), titanium carbon nitride (TiCN), titanium aluminum nitride (TiAIN), titanium silicon nitride (TiSiN), tantalum nitride (TaN), tantalum carbon nitride (TaCN), tantalum silicon nitride (TaSiN), tantalum titanium nitride (TaTiN), carbon (C) and amorphous carbon (a-C) (“electrode 210 and/or electrode 118 include but are not limited to p-type polysilicon (4.9-5.3 eV), n-type polysilicon, transition metals, transition metal alloys, transition metal nitrides, transition metal carbides, tungsten (4.5-4.6 eV), tantalum nitride (4.7-4.8 eV), molybdenum oxide (-5.1 eV), molybdenum nitride (4.0-5.0eV), iridium (4.6-5.3 eV), iridium oxide (-4.2 eV), ruthenium (-4.7 eV), and ruthenium oxide (-5.0 eV). Other potential electrode materials include a titanium/aluminum alloys ( 4.1-4.3 eV), nickel (-5.0 eV), tungsten nitride (-4.3-5.0 eV), tungsten oxide (5.5-5.7eV), aluminum ( 4.2-4.3 eV), copper or silicon-doped aluminum (4.1-4.4 eV), copper (-4.5 eV), hafnium carbide (4.8-4.9 eV), hafnium nitride (4.7-4.8 eV), niobium nitride (-4.95 eV), tantalum carbide (approximately 5.1 eV), tantalum silicon nitride (-4.4 eV), titanium (4.1-4.4 eV), vanadium carbide(-5.15 eV), vanadium nitride (-5.15 eV), and zirconium nitride (-4.6 eV).”; ¶ [0047]).
Regarding claim 3, Wang teaches every limitation as applied in claim 1.  Wang further teaches, wherein the second material includes ruthenium (Ru), cobalt (Co), palladium (Pd), nickel (Ni), rhenium (Re), iridium (Ir), platinum (Pt), aurum (Au), rhodium (Rh), lead (Pb), iridium oxide (Ir02), ruthenium oxide (Ru02), rhenium oxide (Re02), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), tantalum silicon nitride (TaSiN), titanium silicon nitride (TiSiN), ruthenium-hafnium (RuHf), ruthenium-tantalum (RuTa), ruthenium-titanium (RuTi), ruthenium-zirconium (RuZr), ruthenium-silicon (RuSi), iridium-hafnium (IrHf), iridium tantalum (IrTa), iridium-titanium (IrTi), iridium-zirconium (IrZr), or iridium-silicon (IrSi) (“the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), cobalt (Co), molybdenum (Mo), nickel (Ni), vanadium (V), hafnium (Hf) aluminum (AI), copper (Cu), platinum (Pt), palladium (Pd), iridium (Ir), ruthenium (Ru), and combination thereof.”; ¶ [0053] 󠇆󠇆 “the VRL interface regions 204C and 208A comprises the material from which the variable resistance layer 206 is formed ( e.g., HfOx) with a dopant atom selected from a group consisting of aluminum, zirconium, titanium, tungsten, tantalum, cobalt, molybdenum, nickel, vanadium, copper, platinum, palladium, iridium, hafnium, and ruthenium disposed therein”; ¶ [0056]).

Regarding claim 4, Wang teaches every limitation as applied in claim 1.  Wang further teaches, wherein the bottom electrode (118) includes one among titanium nitride (TiN), titanium carbon nitride (TiCN), titanium aluminum nitride (TiAIN), titanium silicon nitride (TiSiN), tantalum nitride (TaN), tantalum carbon nitride (TaCN), tantalum silicon nitride (TaSiN), tantalum titanium nitride (TaTiN), carbon (C) and amorphous carbon (a-C) (“electrode 210 and/or electrode 118 include but are not limited to p-type polysilicon (4.9-5.3 eV), n-type polysilicon, transition metals, transition metal alloys, transition metal nitrides, transition metal carbides, tungsten (4.5-4.6 eV), tantalum nitride (4.7-4.8 eV), molybdenum oxide (-5.1 eV), molybdenum nitride (4.0-5.0eV), iridium (4.6-5.3 eV), iridium oxide (-4.2 eV), ruthenium (-4.7 eV), and ruthenium oxide (-5.0 eV). Other potential electrode materials include a titanium/aluminum alloys ( 4.1-4.3 eV), nickel (-5.0 eV), tungsten nitride (-4.3-5.0 eV), tungsten oxide (5.5-5.7eV), aluminum ( 4.2-4.3 eV), copper or silicon-doped aluminum (4.1-4.4 eV), copper (-4.5 eV), hafnium carbide (4.8-4.9 eV), hafnium nitride (4.7-4.8 eV), niobium nitride (-4.95 eV), tantalum carbide (approximately 5.1 eV), tantalum silicon nitride (-4.4 eV), titanium (4.1-4.4 eV), vanadium carbide(-5.15 eV), vanadium nitride (-5.15 eV), and zirconium nitride (-4.6 eV).”;  ¶ [0047]).

Regarding claim 5, Wang teaches every limitation as applied in claim 1.  Wang further teaches, wherein the selection element pattern (216) includes one among an Ovonic threshold switching (OTS) material layer, a Schottky diode, a metal-insulator-metal (MIM), a PN junction diode, a metal-insulator transition (MIT) material layer, a mixed ionic electronic conduction (MIEC) material layer and a silicon doped with arsenic (As) ions (“In one configuration, the current steering device 216 is an intervening
electrical component, such as a p-n junction diode, p-i-n diode, transistor, or other similar device”; ¶ [0037]).

Regarding claim 6, Wang teaches every limitation as applied in claim 1.  Wang further teaches, wherein the variable resistance element pattern (206) includes one among hafnium oxide (HfO2), tantalum oxide (Ta2O5), titanium oxide (TiO2), zirconium oxide (ZrO2), aluminum oxide (A12O3), gadolinium oxide (Gd2O3), lanthanum oxide (La2O3), or ytterbium oxide (Yb2O3), silicon oxide (SiO2); a metal oxide containing at least two metals among hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr), tungsten (W), aluminum (Al), gadolinium (Gd), lanthanum (La), ytterbium (Yb) and iridium (Ir); a chalcogenide-based alloy; or a conductive bridge RAM (CBRAM) material (“… the variable resistance layer 206 is a high bandgap material ( e.g., bandgap >4 electron volts (eVs)), such as hafnium oxide (HfxOy), tantalum oxide (TaxOy), aluminum oxide (AlxOy), lanthanum oxide (LaxOy), yttrium oxide (YxOy), dysprosium oxide (DyxOy), ytterbium oxide (YbxOy) and zirconium oxide (ZrxOy).”; ¶ [0046]).

Regarding claim 7, Wang teaches every limitation as applied in claim 1.  Wang further teaches, further comprising:
a reservoir pattern (204; ¶ [0045]) disposed between the variable resistance element pattern (206) and the top electrode (102).
Wang however does not explicitly teach; wherein the reservoir pattern includes one among hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W).
Wang however in a similar field of endeavor teaches, (Fig. 4A; ¶¶ [0001] – [0025], [0027] and [0034] – [0080]), for example, wherein the reservoir pattern (204) hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W) (“… the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), nickel (Ni), cobalt (Co), molybdenum (Mo), vanadium (V), hafnium (Hf), aluminum (AI), copper (Cu), platinum (Pt), palladium (Pd), iridium (Ir), ruthenium (Ru), and combination thereof.”; ¶ [0053]).

Fig. 4A of Wang's material of the reservoir pattern can be selected for the material of the reservoir pattern of Fig. 3A of  Wang’s. This combination would arrive at the claimed limitation of wherein the reservoir pattern includes one among hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the reservoir pattern as disclosed by Fig. 3A of Wang by substituting the material of the reservoir pattern as disclosed by Fig. 4A of Wang as one of ordinary skill would recognize that the material of reservoir pattern disposed between the variable resistance layer and one or both of the electrodes are generally configured to reduce the number of interfacial defects and passivate the interface surface, the device performance variability across a formed integrated circuit structure ( e.g., array of formed devices) can be greatly reduced (¶ [0051]; Wang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
see MPEP 2144.07).

Regarding claim 17, Wang teaches, (Figs. 1 – 3A; ¶¶ [0001] – [0026], [0034] – [0048] and [0080]; not all figures reproduced below), for example, a method of forming (¶ [0035]) a variable resistance semiconductor device (100; ¶ [0036]), the method comprising
forming a lower conductive wiring (223, “During a write operation, the state of a memory element can be changed by application of suitable write signals to an appropriate set of electrodes 102 and 118.”; ¶ [0040]; shown in Fig. 3A);
forming a bottom electrode (118; ¶ [0036]) over the lower conductive wiring (223);
forming a selection element pattern (216, “In one configuration, as noted above, the current steering device 216 comprises a p-n junction diode, p-i-n diode, transistor, or other similar device ….”; ¶ [0037]) over the bottom electrode (118);
forming a lower intermediate electrode (210; ¶ [0044]) over the selection element pattern (216);
forming an upper intermediate electrode (208; ¶ [0045]) over the lower intermediate electrode (210);
forming a variable resistance element pattern (206; ¶ [0041]) over the upper intermediate electrode (208);
top electrode (102; ¶ [0053]) over the variable resistance element pattern (206); and
forming an upper conductive wiring (221, “During a write operation, the state of a memory element can be changed by application of suitable write signals to an appropriate set of electrodes 102 and 118.”; ¶ [0040]; shown in Fig. 3A) over the top electrode (102),
wherein the lower intermediate electrode (210) has an oxidation resistance and work function (“…. electrode 210 and/or electrode 118 include but are not limited to p-type polysilicon (4.9-5.3 eV), n-type polysilicon, transition metals, transition metal alloys, transition metal nitrides, transition metal carbides, tungsten (4.5-4.6 eV), tantalum nitride (4.7-4.8 eV), molybdenum oxide (-5.1 eV), molybdenum nitride (4.0-5.0eV), iridium (4.6-5.3 eV), iridium oxide (-4.2 eV), ruthenium (-4.7 eV), and ruthenium oxide (-5.0 eV). Other potential electrode materials include a titanium/aluminum alloys ( 4.1-4.3 eV), nickel (-5.0 eV), tungsten nitride (-4.3-5.0 eV), tungsten oxide (5.5-5.7eV), aluminum ( 4.2-4.3 eV), copper or silicon-doped aluminum (4.1-4.4 eV), copper (-4.5 eV), hafnium carbide (4.8-4.9 eV), hafnium nitride (4.7-4.8 eV), niobium nitride (-4.95 eV), tantalum carbide (approximately 5.1 eV), tantalum silicon nitride (-4.4 eV), titanium (4.1-4.4 eV), vanadium carbide(-5.15 eV), vanadium nitride (-5.15 eV), and zirconium nitride (-4.6 eV).”; ¶ [0047] 󠇆󠇆 Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II), and
single memory cell (200D; ¶ [0044]).
Wang however does not explicitly teach; wherein the upper intermediate electrode has a better oxidation resistance and a higher work function than the lower intermediate electrode.
Wang however in a similar field of endeavor teaches, (Fig. 4A; ¶¶ [0001] – [0025], [0027] and [0034] – [0080]), for example, wherein the upper intermediate electrode (208; ¶ [0049]) has a better oxidation resistance (Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II) and a higher work function (iridium (4.6-5.3 eV; ¶ [0047]) than the lower intermediate electrode (210).
Fig. 4A of Wang's material of the upper intermediate electrode can be selected for the material of the upper intermediate electrode of Fig. 3A of  Wang’s. This combination would arrive at the claimed limitation of wherein the upper intermediate electrode has a better oxidation resistance and a higher work function than the lower intermediate electrode.

ION/IOFF), reducing the device's forming voltage, and reducing the performance variation from one formed device to another (¶ [0048]; Wang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 18, Wang teaches every limitation as applied in claim 17.  Wang further teaches, further comprising:
forming a reservoir pattern (204; ¶ [0045]) disposed between the variable resistance element pattern (206) and the top electrode (102).
Wang however does not explicitly teach; wherein the reservoir pattern includes one among hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W).
hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W) (“… the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), nickel (Ni), cobalt (Co), molybdenum (Mo), vanadium (V), hafnium (Hf), aluminum (AI), copper (Cu), platinum (Pt), palladium (Pd), iridium (Ir), ruthenium (Ru), and combination thereof.”; ¶ [0053]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Tendulkar et al. (US Pub. No. 2013/0187110 A1; hereinafter Tendulkar).

Regarding claim 8, Wang teaches every limitation as applied in claim 1.  
Wang however does not explicitly teach; further comprising: a resistive barrier layer disposed between the bottom electrode and the selection element pattern, wherein the resistive barrier layer includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al).
Tendulkar however in a similar field of endeavor teaches, (Figs. 1, 5A – 6; ¶¶ [0001] – [0016], [0025] – [0031], [0052] – [0055], [0042] – [0044] and [0058] – [0081]; not all figures reproduced below), for example, further comprising: 
a resistive barrier layer (118B; ¶ [0053]) disposed between the bottom electrode (118A; ¶ [0053]) and the selection element pattern (216; ¶ [0052]), 
silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al) (“… and/or the second conductive layer 118B may comprise, for example, titanium (Ti), titanium nitride (TiN), or doped poly-silicon”; ¶ [0053]).
Tendulkar's resistive barrier layer can be added to the variable resistance semiconductor device of  Wang’s. This combination would arrive at the claimed limitation of a resistive barrier layer disposed between the bottom electrode and the selection element pattern, wherein the resistive barrier layer includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al).

    PNG
    media_image4.png
    871
    1189
    media_image4.png
    Greyscale

FIG. 1 of TENDULKAR

    PNG
    media_image5.png
    826
    621
    media_image5.png
    Greyscale

FIG. 5B of TENDULKAR


Regarding claim 19, Wang teaches every limitation as applied in claim 17.  
Wang however does not explicitly teach; the method further comprising: forming a resistive barrier layer between the bottom electrode and the selection element pattern,
wherein the resistive barrier layer includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al).
Tendulkar however in a similar field of endeavor teaches, (Figs. 1, 5A – 6; ¶¶ [0001] – [0016], [0025] – [0031], [0052] – [0055], [0042] – [0044] and [0058] – [0081]; not all figures reproduced below), for example, the method (¶ [0014]) further comprising: 
forming a resistive barrier layer (118B; ¶ [0053]) disposed between the bottom electrode (118A; ¶ [0053]) and the selection element pattern (216; ¶ [0052]), 
wherein the resistive barrier layer (118B) includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and titanium (Ti), titanium nitride (TiN), or doped poly-silicon”; ¶ [0053]).
Tendulkar's resistive barrier layer can be added to the variable resistance semiconductor device of  Wang’s. This combination would arrive at the claimed limitation of a resistive barrier layer disposed between the bottom electrode and the selection element pattern, wherein the resistive barrier layer includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the variable resistance semiconductor device as disclosed by Wang by adding the resistive barrier layer as disclosed by Tendulkar as one of ordinary skill would recognize that the resistive barrier layer has desirable electrical properties (e.g., work function) so that the layer can help improve the electrical characteristics of the memory element (¶ [0053]; Tendulkar); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claims 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Apodaca et al. (US Pat. No. 9,876,054 B1; hereinafter Apodaca).

Regarding claim 9, Wang teaches every limitation as applied in claim 1.  

Apodaca however in a similar field of endeavor teaches, (Figs. 3A – 3B; col. 1, col. 2 || 1 – 53, 61 – 62 and 65 – 67, col. 3 || 1 – 42, col. 5 || 62 – 67, col. 6, col. 7 || 1 – 22, 64 – 67 and col. 8 || 1 – 17; not all figures reproduced below), for example, further comprising: 
a first spacer (328; col. 5 || 65 - 66) formed on sidewalls of the top electrode (312a; col. 6 || 6) and the variable resistance element pattern (306; col. 6 || 5), wherein the first spacer (328) includes a dielectric material (“… the second insulating layer 328 may be a thermal insulator and electrical insulator and may include a material selected from the group consisting of silicon dioxide (SiO2), aluminum oxide (Al2O3), aluminum nitride (AIN), mixed oxides and nitrides, among others.”; col. 6 || 14 - 19).
Apodaca's first spacer can be added to the variable resistance semiconductor device of  Wang’s. This combination would arrive at the claimed limitation of further comprising: a first spacer formed on sidewalls of the top electrode and the variable resistance element pattern, wherein the first spacer includes a dielectric material.

    PNG
    media_image6.png
    662
    832
    media_image6.png
    Greyscale

FIG. 3A of APODACA
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the variable resistance semiconductor device as disclosed by Wang by adding the first spacer as disclosed by Apodaca as one of ordinary skill would recognize that the first spacer reduces the thermal energy around the selector providing for the selector to maintain an amorphous state longer, thereby extending the life of the memory device (col. 6 || 66- 67 and col 7 || 1; Apodaca); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 10, Wang teaches every limitation as applied in claim 1 and Wang in view of Apodaca teaches every limitation as applied in claim 9.  
Wang in view of Apodaca however does not explicitly teach; further comprising: a second spacer formed on sidewalls of the bottom electrode, the selection element pattern, the first intermediate electrode, the second intermediate electrode and the first spacer, wherein the second spacer includes a dielectric material.
Apodaca however in a similar field of endeavor teaches, (Figs. 3A – 3B; col. 1, col. 2 || 1 – 53, 61 – 62 and 65 – 67, col. 3 || 1 – 42, col. 5 || 62 – 67, col. 6, col. 7 || 1 – 22, 64 – 67 and col. 8 || 1 – 17; not all figures reproduced below), for example,  further comprising: 
a second spacer (316; col. 5 || 65 - 66) formed on sidewalls of the bottom electrode (312d; col. 6 || 6), the selection element pattern (310; col. 6 || 6), the first intermediate electrode (312c; col. 6 || 6), and the first spacer (328), wherein the second spacer (316) includes a dielectric material (“The first insulating layer 316 … may be a thermal insulator and electrical insulator and may include a material selected from the group consisting of silicon dioxide (SiO2), aluminum oxide (Al2O3), aluminum nitride (AIN), mixed oxides and nitrides, among others.”; col. 6 || 14 - 19).
The combination of Wang in view of Apodaca teaches a second spacer (316; Apodaca) formed on sidewalls of the bottom electrode (󠇆118󠇆; Wang 󠇆󠇆 312d; Apodaca), the selection element pattern (216; Wang 󠇆󠇆 310; Apodaca), the first intermediate electrode (210; Wang 󠇆󠇆 312c; Apodaca), the second intermediate electrode (208; Wang) and the first spacer (328; Apodaca).


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the variable resistance semiconductor device as disclosed by Wang by adding the second spacer as disclosed by Apodaca as one of ordinary skill would recognize that the second spacer reduces the thermal energy around the selector providing for the selector to maintain an amorphous state longer, thereby extending the life of the memory device (col. 6 || 66- 67 and col 7 || 1; Apodaca); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claims 11 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Nardi et al. (US Pub. No. 2014/0166960 A1; hereinafter Nardi).

Regarding claim 11, Wang teaches, (Figs. 1 – 3A; ¶¶ [0001] – [0026], [0034] – [0048] and [0080]; not all figures reproduced below), for example, a variable resistance semiconductor device (100; ¶ [0036]) comprising: 
lower conductive wiring (223, “During a write operation, the state of a memory element can be changed by application of suitable write signals to an appropriate set of electrodes 102 and 118.”; ¶ [0040]; shown in Fig. 3A);
a bottom electrode (118; ¶ [0036]) disposed on the lower conductive wiring (223); 
a selection element pattern (216, “In one configuration, as noted above, the current steering device 216 comprises a p-n junction diode, p-i-n diode, transistor, or other similar device ….”; ¶ [0037]) disposed on the bottom electrode (118); 
a lower intermediate electrode (210; ¶ [0044]) disposed on the selection element pattern (216); 
an upper intermediate electrode (208; ¶ [0045]) disposed on the lower intermediate electrode (210); 
a variable resistance element pattern (206; ¶ [0041]) disposed on the upper intermediate electrode (208); 
a top electrode (102; ¶ [0053]) disposed on the variable resistance element pattern (206); and 
an upper conductive wiring (221, “During a write operation, the state of a memory element can be changed by application of suitable write signals to an appropriate set of electrodes 102 and 118.”; ¶ [0040]; shown in Fig. 3A) disposed on the top electrode (102),
and wherein the bottom electrode (118), the selection element pattern (216), the lower intermediate electrode (210), the upper intermediate electrode (208), the variable single memory cell (200D; ¶ [0044]).
Wang however does not explicitly teach; wherein the lower intermediate electrode includes titanium nitride or amorphous carbon, and wherein the upper intermediate electrode includes ruthenium or ruthenium oxide.
Wang however in a similar field of endeavor teaches, (Fig. 4A; ¶¶ [0001] – [0025], [0027] and [0034] – [0080]), for example, wherein the upper intermediate electrode (208; ¶ [0049]) includes ruthenium or ruthenium oxide  (“… the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), cobalt (Co), molybdenum (Mo), nickel (Ni), vanadium (V), hafnium (Hf) aluminum (AI), copper (Cu), platinum (Pt), palladium (Pd), iridium (Ir), ruthenium (Ru), and combination thereof.”; ¶ [0053] 󠇆󠇆 “the VRL interface regions 204C and 208A comprises the material from which the variable resistance layer 206 is formed ( e.g., HfOx) with a dopant atom selected from a group consisting of aluminum, zirconium, titanium, tungsten, tantalum, cobalt, molybdenum, nickel, vanadium, copper, platinum, palladium, iridium, hafnium, and ruthenium disposed therein”; ¶ [0056]).
Fig. 4A of Wang's material of the upper intermediate electrode can be selected for the material of the upper intermediate electrode of Fig. 3A of  Wang’s. This combination would arrive at the claimed limitation of wherein the upper intermediate electrode includes ruthenium or ruthenium oxide.

ION/IOFF), reducing the device's forming voltage, and reducing the performance variation from one formed device to another (¶ [0048]; Wang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Wang however does not explicitly teach; wherein the lower intermediate electrode includes titanium nitride or amorphous carbon.
Nardi however in a similar field of endeavor teaches, (Figs. 1, 4A – 4B; ¶¶ [0001] – [0018], [0024] – [0025], [0031] – [0034], [0042] – [0044] and [0055] – [0056]; not all figures reproduced below), for example, the lower intermediate electrode (210; ¶ [0042]) includes titanium nitride or amorphous carbon (“The electrodes 102, 210 and 118 are generally formed from a conductive material, such as a highly conductive TiN, Al, W)….”; ¶ [0043]).
Nardi's material of the lower intermediate electrode can be selected for the material of the lower intermediate electrode of Wang’s. This combination would arrive at the claimed limitation of wherein the lower intermediate electrode includes titanium nitride or amorphous carbon.


    PNG
    media_image7.png
    917
    840
    media_image7.png
    Greyscale

FIG. 4A of NARDI
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the lower intermediate electrode as disclosed by Wang by substituting the material of the lower intermediate electrode as 
array (¶ [0043]; Nardi); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 12, Wang in view of Nardi teaches every limitation as applied in claim 11.  Wang in view of Nardi however does not explicitly teach; wherein the bottom electrode includes titanium nitride (TiN) or amorphous carbon (a-carbon).
Nardi however in a similar field of endeavor teaches, (Figs. 1, 4A – 4B; ¶¶ [0001] – [0018], [0024] – [0025], [0031] – [0034], [0042] – [0044] and [0055] – [0056]; not all figures reproduced below), for example, wherein the bottom electrode (118; ¶ [0042]) includes titanium nitride or amorphous carbon (“The electrodes 102, 210 and 118 are generally formed from a conductive material, such as a highly conductive semiconductor material (e.g., p-type polysilicon, n-type polysilicon) and/or metal ( e.g., TiN, Al, W)….”; ¶ [0043]).
Nardi's material of the bottom electrode can be selected for the material of the bottom electrode of Wang’s. This combination would arrive at the claimed limitation of wherein the bottom electrode includes titanium nitride or amorphous carbon.


Regarding claim 14, Wang in view of Nardi teaches every limitation as applied in claim 11.  Wang further teaches, further comprising:
a reservoir pattern (204; ¶ [0045]) disposed between the variable resistance element pattern (206) and the top electrode (102).
Wang however does not explicitly teach; wherein the reservoir pattern includes one among hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W).
Wang however in a similar field of endeavor teaches, (Fig. 4A; ¶¶ [0001] – [0025], [0027] and [0034] – [0080]), for example, wherein the reservoir pattern (204) includes one among hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W) (“… the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), nickel (Ni), cobalt (Co), molybdenum (Mo), vanadium (V), hafnium (Hf), aluminum 

Fig. 4A of Wang's material of the reservoir pattern can be selected for the material of the reservoir pattern of Fig. 3A of  Wang’s. This combination would arrive at the claimed limitation of wherein the reservoir pattern includes one among hafnium (Hf), tantalum (Ta), titanium (Ti), silicon (Si), titanium oxide (TiOx), and tungsten (W).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the reservoir pattern as disclosed by Fig. 3A of Wang by substituting the material of the reservoir pattern as disclosed by Fig. 4A of Wang as one of ordinary skill would recognize that the material of reservoir pattern disposed between the variable resistance layer and one or both of the electrodes are generally configured to reduce the number of interfacial defects and passivate the interface surface, the device performance variability across a formed integrated circuit structure ( e.g., array of formed devices) can be greatly reduced (¶ [0051]; Wang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Nardi et al. (US Pub. No. 2014/0166960 A1; hereinafter Nardi) further in view of Tendulkar et al. (US Pub. No. 2013/0187110 A1; hereinafter Tendulkar).

Regarding claim 15, Wang in view of Nardi teaches every limitation as applied in claim 11.  
Wang in view of Nardi however does not explicitly teach; further comprising: a resistive barrier layer disposed between the bottom electrode and the selection element pattern, wherein the resistive barrier layer includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al).
Tendulkar however in a similar field of endeavor teaches, (Figs. 1, 5A – 6; ¶¶ [0001] – [0016], [0025] – [0031], [0052] – [0055], [0042] – [0044] and [0058] – [0081]; not all figures reproduced below), for example, further comprising: 
a resistive barrier layer (118B; ¶ [0053]) disposed between the bottom electrode (118A; ¶ [0053]) and the selection element pattern (216; ¶ [0052]), 
wherein the resistive barrier layer (118B) includes an oxide containing at least one among silicon (Si), hafnium (Hf), tantalum (Ta), titanium (Ti), zirconium (Zr) and aluminum (Al) (“… and/or the second conductive layer 118B may comprise, for example, titanium (Ti), titanium nitride (TiN), or doped poly-silicon”; ¶ [0053]).
Tendulkar's resistive barrier layer can be added to the variable resistance semiconductor device of  Wang’s. This combination would arrive at the claimed 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the variable resistance semiconductor device as disclosed by Wang by adding the resistive barrier layer as disclosed by Tendulkar as one of ordinary skill would recognize that the resistive barrier layer has desirable electrical properties (e.g., work function) so that the layer can help improve the electrical characteristics of the memory element (¶ [0053]; Tendulkar); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Nardi et al. (US Pub. No. 2014/0166960 A1; hereinafter Nardi) further in view of Apodaca et al. (US Pat. No. 9,876,054 B1; hereinafter Apodaca).

Regarding claim 16, Wang in view of Nardi teaches every limitation as applied in claim 11.  
Wang in view of Nardi however does not explicitly teach; further comprising: a first spacer formed on sidewalls of the top electrode and the variable resistance element 
Apodaca however in a similar field of endeavor teaches, (Figs. 3A – 3B; col. 1, col. 2 || 1 – 53, 61 – 62 and 65 – 67, col. 3 || 1 – 42, col. 5 || 62 – 67, col. 6, col. 7 || 1 – 22, 64 – 67 and col. 8 || 1 – 17; not all figures reproduced below), for example, further comprising: 
a first spacer (328; col. 5 || 65 - 66) formed on sidewalls of the top electrode (312a; col. 6 || 6) and the variable resistance element pattern (306; col. 6 || 5), and
a second spacer (316; col. 5 || 65 - 66) formed on sidewalls of the bottom electrode (312d; col. 6 || 6), the selection element pattern (310; col. 6 || 6), the first intermediate electrode (312c; col. 6 || 6), and the first spacer (328), 
wherein the first (328) and second (316) spacers  include a dielectric material (“The first insulating layer 316 and the second insulating layer 328 may be a thermal insulator and electrical insulator and may include a material selected from the group consisting of silicon dioxide (SiO2), aluminum oxide (Al2O3), aluminum nitride (AIN), mixed oxides and nitrides, among others.”; col. 6 || 14 - 19).
The combination of Wang in view of Apodaca teaches a second spacer (316; Apodaca) formed on sidewalls of the bottom electrode (󠇆118󠇆; Wang 󠇆󠇆 312d; Apodaca), the selection element pattern (216; Wang 󠇆󠇆 310; Apodaca), the first intermediate electrode (210; Wang 󠇆󠇆 312c; Apodaca), the second intermediate electrode (208; Wang) and the first spacer (328; Apodaca).
.

Claims 20 and 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Kuse et al. (US Pat. No. 8,975,613 B1; hereinafter Kuse).

Regarding claim 20, Wang teaches every limitation as applied in claim 17.  Wang further teaches, wherein the upper intermediate electrode (208) comprises (“the passivation regions 204A and 208C comprise an element selected from a group consisting of titanium (Ti), tungsten (W), tantalum (Ta), cobalt (Co), molybdenum (Mo), nickel (Ni), vanadium (V), hafnium (Hf) aluminum (AI), copper (Cu), platinum (Pt), palladium (Pd), iridium (Ir), ruthenium (Ru), and combination thereof.”; ¶ [0053] 󠇆󠇆 “The dielectric passivation region 208C may be formed by use of a plasma nitridation, plasma oxidation, rapid thermal oxidation, chemical vapor deposition (CVD) or atomic layer deposition (ALD) process.”; ¶ [0054] 󠇆󠇆 “… the VRL interface regions 204C and 208A comprises the material from which the variable resistance layer 206 is formed ( e.g., HfOx) with a dopant atom selected from a group consisting of aluminum, zirconium,  platinum, palladium, iridium, hafnium, and ruthenium disposed therein”; ¶ [0056]).
Wang however does not explicitly teach; the upper intermediate electrode comprises RuO2.
Kuse however in a similar field of endeavor teaches, (Figs. 1 – 5; col. 1, col. 2 || 1 – 5, 25 – 67, cols. 3 – 6, col. 7 ||1 – 63 and col. 21 || 54 – 58; not all figures reproduced below), for example, the intermediate electrode (206; col. 4 || 40 - 41) comprises RuO2 (“The electrodes 206 and 208 can be metals, metal oxides, or metal nitrides ( e.g. Pt, Ru, RuO2, Ir, IrO2, TiN, W, TaN, MoN, MoOx)….”; col. 4 || 42 - 44).
Kuse’s material of the intermediate electrode can be substituted for the material of the upper intermediate electrode of Wang’s.  This combination would arrive at the claimed limitation of the upper intermediate electrode comprises RuO2.

    PNG
    media_image8.png
    461
    735
    media_image8.png
    Greyscale

FIG. 1 of KUSE

    PNG
    media_image9.png
    461
    938
    media_image9.png
    Greyscale

FIG. 2 of KUSE
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the upper intermediate electrode as disclosed by Wang by substituting the material of the upper intermediate electrode as disclosed by Kuse as one of ordinary skill would recognize that the material of upper intermediate electrode is selected to form a layer that will passivate the interface of the electrode and reduce carrier recombination (¶ [0054]; Wang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 22, Wang teaches, (Figs. 1 – 3A; ¶¶ [0001] – [0026], [0034] – [0048] and [0080]; not all figures reproduced below), for example, a method of forming (¶ [0035]) a variable resistance semiconductor device (100; ¶ [0036]), the method comprising
forming a selection element (118, 216, 210, 208) comprising a lower electrode (118; ¶ [0036]), a selection element pattern (216, “In one configuration, as noted above, the current steering device 216 comprises a p-n junction diode, p-i-n diode, transistor, or other similar device ….”; ¶ [0037]) and an intermediate electrode (210; ¶ [0044] 󠇆󠇆 208; ¶ [0045]); and
forming a resistance element (206, 204,102) comprising a variable resistance element pattern (206; ¶ [0041]), a reservoir pattern (204; ¶ [0045]) and a top electrode (102; ¶ [0053]),
wherein the intermediate electrode (210, 208) is comprised of a lower intermediate electrode (210) and an upper intermediate electrode (208), and
wherein the selection element (118, 216, 210, 208) and the resistance element (206, 204,102) are included in a single memory cell (200D; ¶ [0044]).
Wang however does not explicitly teach; the upper intermediate electrode comprises RuO2.
Kuse however in a similar field of endeavor teaches, (Figs. 1 – 5; col. 1, col. 2 || 1 – 5, 25 – 67, cols. 3 – 6, col. 7 ||1 – 63 and col. 21 || 54 – 58; not all figures reproduced below), for example, the intermediate electrode (206; col. 4 || 40 - 41) comprises RuO2 (“The electrodes 206 and 208 can be metals, metal oxides, or metal nitrides ( e.g. Pt, Ru, RuO2, Ir, IrO2, TiN, W, TaN, MoN, MoOx)….”; col. 4 || 42 - 44).
 RuO2.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the upper intermediate electrode as disclosed by Wang by substituting the material of the upper intermediate electrode as disclosed by Kuse as one of ordinary skill would recognize that the material of upper intermediate electrode is selected to form a layer that will passivate the interface of the electrode and reduce carrier recombination (¶ [0054]; Wang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 23, Wang teaches every limitation as applied in claim 22.  Wang further teaches, further comprising: wherein the lower intermediate electrode (210) comprises a metal with a lower work function (“…. electrode 210 and/or electrode 118 include but are not limited to p-type polysilicon (4.9-5.3 eV), n-type polysilicon, transition metals, transition metal alloys, transition metal nitrides, transition metal carbides, tungsten (4.5-4.6 eV), tantalum nitride (4.7-4.8 eV), molybdenum oxide (-5.1 eV), molybdenum nitride (4.0-5.0eV), iridium (4.6-5.3 eV), ruthenium oxide (-5.0 eV). Other potential electrode materials include a titanium/aluminum alloys ( 4.1-4.3 eV), nickel (-5.0 eV), tungsten nitride (-4.3-5.0 eV), tungsten oxide (5.5-5.7eV), aluminum ( 4.2-4.3 eV), copper or silicon-doped aluminum (4.1-4.4 eV), copper (-4.5 eV), hafnium carbide (4.8-4.9 eV), hafnium nitride (4.7-4.8 eV), niobium nitride (-4.95 eV), tantalum carbide (approximately 5.1 eV), tantalum silicon nitride (-4.4 eV), titanium (4.1-4.4 eV), vanadium carbide(-5.15 eV), vanadium nitride (-5.15 eV), and zirconium nitride (-4.6 eV).”; ¶ [0047]) and a lower oxidation resistance (Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II)  compared to ruthenium oxide (RuO2) (RuO2WF = 5.0 eV, TaNWF = 4.7 eV; 4.7 < 5.0).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2012/0313063 A1; hereinafter Wang) in view of Kuse et al. (US Pat. No. 8,975,613 B1; hereinafter Kuse) further in view of Nardi et al. (US Pub. No. 2014/0166960 A1; hereinafter Nardi).

	Regarding claim 21, Wang teaches every limitation as applied in claim 17 and Wang in view of Kuse teaches every limitation as applied in claim 20.  

Nardi however in a similar field of endeavor teaches, (Figs. 1, 4A – 4B; ¶¶ [0001] – [0018], [0024] – [0025], [0031] – [0034], [0042] – [0044] and [0055] – [0056]; not all figures reproduced below), for example, the lower intermediate electrode (210; ¶ [0042]) comprises titanium nitride (“The electrodes 102, 210 and 118 are generally formed from a conductive material, such as a highly conductive semiconductor material (e.g., p-type polysilicon, n-type polysilicon) and/or metal ( e.g., TiN, Al, W)….”; ¶ [0043]).
Nardi's material of the lower intermediate electrode can be selected for the material of the lower intermediate electrode of Wang’s. This combination would arrive at the claimed limitation of wherein the lower intermediate electrode comprises titanium nitride.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the lower intermediate electrode as disclosed by Wang by substituting the material of the lower intermediate electrode as disclosed by Nardi as one of ordinary skill would recognize that the material of intermediate electrodes are generally formed from a conductive material so as to minimize the circuit resistance created between interconnected devices in a memory
array (¶ [0043]; Nardi); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
see MPEP 2144.07).

Regarding claim 24, Wang in view of Kuse teaches every limitation as applied in claim 22.  
Wang  in view of Kuse however does not explicitly teach; wherein the lower intermediate electrode comprises titanium nitride.
Nardi however in a similar field of endeavor teaches, (Figs. 1, 4A – 4B; ¶¶ [0001] – [0018], [0024] – [0025], [0031] – [0034], [0042] – [0044] and [0055] – [0056]; not all figures reproduced below), for example, the lower intermediate electrode (210; ¶ [0042]) comprises titanium nitride (“The electrodes 102, 210 and 118 are generally formed from a conductive material, such as a highly conductive semiconductor material (e.g., p-type polysilicon, n-type polysilicon) and/or metal ( e.g., TiN, Al, W)….”; ¶ [0043]).
Nardi's material of the lower intermediate electrode can be selected for the material of the lower intermediate electrode of Wang’s. This combination would arrive at the claimed limitation of wherein the lower intermediate electrode comprises titanium nitride.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the lower intermediate electrode as disclosed by Wang in view of Kuse by substituting the material of the lower intermediate electrode as disclosed by Nardi as one of ordinary skill would recognize 
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
a variable resistance semiconductor device, further comprising an adhesion layer between the lower intermediate electrode and the selection element pattern as recited in claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.B.R/Examiner, Art Unit 2818            

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818